Thomas Dxokens, J.
The record of this court reveals that the defendant had applied on prior occasions for a writ of error coram nobis, and that the applications were denied.
The statements in defendant’s present application for the same relief, when shorn of extraneous matter, simmer down to a state of facts that appear to square on all fours with those in the prior applications. In consequence thereof, this court finds itself in no rightful position to entertain this further application in the absence of additional or new facts warranting renewed consideration. (People v. Cantazaro, 191 Misc. 208.)
Moreover, the defendant failed to take advantage of his right to appeal from the prior negative adjudications, and, therefore, *623he should not be permitted at this stage to circumvent his failure to appeal by a resort to this repetitious application. (People v. Cantazaro, supra; Code Crim. Pro., §§ 517, 521.)
The application is denied.
The District Attorney is directed to enter an order in conformance with the decision herein and to forward a certified copy to defendant.